Filed 08/28/20                                         Case 20-10800                                                    Doc 181

                 16
           1     MACDONALD | FERNANDEZ LLP
                 RENO F.R. FERNANDEZ III (SBN 251934)
           2
                 ALEXANDER K. LEE (SBN 293724)
           3     914 Thirteenth Street
                 Modesto, CA 95354
           4     Telephone: (209) 521-8100
                 Facsimile: (415) 394-5544
           5
                 Attorneys for Debtor in Possession,
           6     4-S RANCH PARTNERS, LLC
           7
                                             UNITED STATES BANKRUPTCY COURT
           8
                                  EASTERN DISTRICT OF CALIFORNIA - FRESNO DIVISION
           9

          10     In Re:                                                 Case No.      20-10800-B-11
          11     4-S RANCH PARTNERS, LLC,                               Chapter 11
          12                            Debtor.                         DCN:      MF - 9
          13                                                            PLAN OF REORGANIZATION OF 4-S
                                                                        RANCH PARTNERS, LLC DATED
          14                                                            AUGUST 18, 2020
          15                                                            Date:
                                                                        Time:
          16                                                            Place:     2500 Tulare Street
                                                                                   Courtroom 13
          17                                                                       Fresno, California
                                                                        Judge:     Hon. René Lastreto II
          18
                          This Plan of Reorganization (the “Plan”) is proposed by 4-S RANCH PARTNERS, LLC, the
          19
                 Debtor in Possession (“4-S” or the “Debtor in Possession”) for the resolutions of all claims against it
          20
                 and its principal asset, which is real property located in Merced, California. It is proposed pursuant to
          21
                 Chapter 11 of Title 11 of the United States Code (the “Bankruptcy Code”), specifically § 1121 of the
          22
                 Bankruptcy Code. The Plan provides for a restructuring of the debts encumbering the Property
          23
                 (defined below), for treatment or payment of all other claims against the Debtor or its Property, and
          24
                 for the disposition of the Property. The Disclosure Statement accompanying this Plan contains a
          25
                 description of how this Plan treats creditors and equity holders, as well as a discussion of the Debtor
          26
                 in Possession's financial condition and an analysis of the alternatives to this Plan.
          27
                          If the Plan is confirmed by order of the Bankruptcy Court presiding over this case, this Plan
          28
                 will bind all creditors and parties in interest that are provided for in this Plan, whether or not they file
                                                                                                                           1
                                        4-S RANCH PARTNERS, LLC’S PLAN OF REORGANIZATION
Filed 08/28/20                                       Case 20-10800                                                    Doc 181


           1     a proof of claim, whether or not they accept or reject this Plan and whether or not their claims are

           2     allowed or disallowed. The Disclosure Statement is descriptive and explanatory only; the language

           3     used in this Plan is binding. Your rights may be affected. You should read these papers carefully

           4     and discuss them with your attorney, if you have one.

           5                                          ARTICLE I – DEFINITIONS

           6     A.     The following definitions apply in this Plan:

           7            1.1.   “Allowed Claim” means a Claim against the Debtor (a) proof of which was timely filed

           8                   with the Bankruptcy Court and as to which no objection has been filed; (b) which was

           9                   listed in Debtor in Possession's Schedules of Assets and Liabilities filed herein and (i)

          10                   not shown as disputed, contingent or unliquidated and (ii) as to which no objection has

          11                   been filed; or (c) which has been Allowed by a Final Order of the Bankruptcy Court.

          12            1.2.   “Allowed Secured Claims” means the Class 1 and Class 2 Claims, to the extent that

          13                   they are Allowed.

          14            1.3.   “Bankruptcy Court” means the Judges of the United States Bankruptcy Court for the

          15                   Eastern District of California, or of the United States District Court for the Eastern

          16                   District of California, as the context requires.

          17            1.4.   “Case” means Chapter 11 Case No. 20-10800 of 4-S RANCH PARTNERS, LLC.

          18            1.5.   “Causes of Action” means any and all claims and causes of action which might be

          19                   asserted by the Debtor or the Debtor in Possession.

          20            1.6.   “Claim” herein shares the same meaning as “claim” under § 101(5) of title 11 of the

          21                   United States Code.

          22            1.7.   “Class 2 Interest Rate” shall mean the rate of interest equal to one-month London

          23                   Interbank Bank Offered Rate plus 4.5% with a floor rate of 5.75% or the interest rate

          24                   permissible under § 506 of the Code.

          25            1.8.   “Class 3 Interest Rate” shall mean the federal judgment rate calculated under 28 U.S.C.

          26                   § 1961 if the Debtor is solvent, but if the Debtor is not solvent, then the interest rate of

          27                   holders of claims in Class 3 is zero percent.

          28

                                                                                                                         2
                                      4-S RANCH PARTNERS, LLC’S PLAN OF REORGANIZATION
Filed 08/28/20                                Case 20-10800                                                   Doc 181


           1     1.9.    “Code” means the Bankruptcy Code, codified in Title 11 of the United States Code,

           2             11 U.S.C. § 101-1532.

           3     1.10.   “Confirmation” means the entry of an Order of Confirmation by the Bankruptcy Court.

           4     1.11.   “Confirmation Date” means the date on which the Order of Confirmation is entered.

           5     1.12.   “Creditor” means any person or entity that has a Claim against Debtor in Possession.

           6     1.13.   “Debtor” means 4-S RANCH PARTNERS, LLC in its pre-petition capacity, the pre-

           7             petition Debtor.

           8     1.14.   “Disallowed Claim” means a Claim that has been (i) deemed not allowable against the

           9             assets of the Bankruptcy Estate by an order of a Court of competent jurisdiction or by

          10             stipulation of the Claim holder and any party objecting to the Claim, (ii) a Claim that

          11             has been voluntarily withdrawn by the Claim holder, or (iii) a Claim which the Debtor

          12             in Possession listed on its Schedule of liabilities as a disputed, contingent, or

          13             unliquidated claim and for which the claim holder did not file a proof of claim prior to

          14             the applicable claims bar date.

          15     1.15.   “Disputed Claim” means a claim which falls into one of the following categories: (i) a

          16             Claim listed by the Debtor in Possession in its schedule of liabilities or for which a

          17             Proof of Claim has been filed as to which an objection has been filed and which

          18             objection (a) has not been withdrawn, or (b) has not been determined by a Final Order,

          19             or (ii) a Claim listed by the Debtor in Possession in its Schedule of Liabilities as being

          20             disputed, contingent, or unliquidated, a Claim for which no Proof of Claim has been

          21             filed.

          22     1.16.   “Effective Date” means a date selected by the Debtor in Possession which is not later

          23             than 30 days after the Confirmation Date.

          24     1.17.   “Estate” means the Debtor in Possession or the Reorganized Debtor, as the case may

          25             be, in its capacity as the holder of the Property.

          26     1.18.   “Liquidity Event” shall have the meaning set forth in Paragraph 2.4.

          27     1.19.   “4-S RANCH PARTNERS, LLC” or “4-S” means the Debtor and Debtor in Possession

          28             herein.

                                                                                                                 3
                                   4-S RANCH PARTNERS, LLC’S PLAN OF REORGANIZATION
Filed 08/28/20                                       Case 20-10800                                                    Doc 181


           1            1.20.   “4-S RANCH PARTNERS, LLC Case” or “4-S case” means the Chapter 11 case of 4-

           2                    S RANCH PARTERNS, LLC, Case No. 20-10800, pending in the United States

           3                    Bankruptcy Court for the Eastern District of California.

           4            1.21.   “Order of Confirmation” means the Order confirming the Plan pursuant to Section 1129

           5                    of the Code.

           6            1.22.   “Person” shall mean an individual, partnership, corporation, trust, unincorporated

           7                    association, or other entity or association.

           8            1.23.   “Plan” means this Plan of Reorganization, including any modification or amendment

           9                    hereof.

          10            1.24.   “Property” means the certain real property commonly known as Merced County

          11                    Assessor’s Parcel Numbers: 049-200-005; 049-200-019; 049-200-020; 049-200-021;

          12                    049-200-022; 049-200-023; 049-200-024; 049-200-025; 049-220-015; 049-220-016;

          13                    049-200-017; 049-220-018; 049-220-019; 049-220-020; 049-240-016; 049-240-017;

          14                    and 065-030-004.

          15            1.25.   “Reorganized Debtor” means the Debtor in Possession, on and after the Confirmation

          16                    Date.

          17            1.26.   “Rules” mean the Federal Rules of Bankruptcy Procedure.

          18            1.27.   “Secured Claim” means a Claim secured by a lien on any property of the Estate, to the

          19                    extent of the value of the interest of the holder of such Claim in the Estate's interest in

          20                    such property.

          21     B.     The singular of any of the foregoing definitions includes the plural and vice versa where the

          22     context so requires.

          23     C.     A term used in the Plan, whether or not capitalized, that is not defined in the Plan but that is

          24     used in the Code has the meaning assigned to the term in the Code.

          25     //

          26     //

          27     //

          28     //

                                                                                                                           4
                                          4-S RANCH PARTNERS, LLC’S PLAN OF REORGANIZATION
Filed 08/28/20                                        Case 20-10800                                                    Doc 181


           1                                      ARTICLE II – MEANS OF EXECUTION

           2            2.1.    On and after the Confirmation Date, all cash on hand will vest in the Debtor in

           3     Possession, free and clear of claims and liens, and may thereafter be used freely, in the unfettered

           4     discretion of the Debtor in Possession or the Reorganized Debtor, as applicable.

           5            2.2.    On the first anniversary of the Effective Date, the Debtor in Possession shall fund all

           6     payments required to be made through new capital, new financing or the proceeds of a sale of the

           7     Property, all of which are subject to approval of the Bankruptcy Court.

           8            2.3.    On the Effective Date, the Property shall vest in the Reorganized Debtor, free and clear

           9     of all liens and encumbrances and all creditor claims, rights and entitlements whatsoever, excluding

          10     only the liens held by the holders of claims in Class 1 and Class 2. For the avoidance of doubt, each

          11     and every other lien or deed of trust (other than holders of claims in Class 1 and Class 2) shall be

          12     cancelled, deemed reconveyed, void and of no force or effect.

          13            2.4.    Not later than the first anniversary of the Effective Date, if all payments required have

          14     not been funded, the Reorganized Debtor shall (a) refinance the Property, or (b) effect a sale of all or

          15     a portion of the Property so as to generate net cash sufficient to fund, to the extent not previously paid,

          16     (a) payment in full of the Class 1 claim, (b) payment in full of Class 2 claim, (c)payment in full of all

          17     non-classified expenses, and (d) payment of Class 3 claims as described below in Section 4.2.3 (the

          18     “Liquidity Event”).

          19            2.5.     [Reserved]

          20            2.6.     The net Proceeds of the Liquidity Event and all subsequent sales of the Property shall

          21     be distributed as follows:

          22                    2.6.1. First, to pay in full the Class 1 Claim and all post-petition real property taxes to

          23            the extent not otherwise paid;

          24                    2.6.2. Second, to pay in full the Class 2 Claim;

          25                    2.6.3. Third, to pay the Non-Classified Claims, including those identified in Paragraph

          26            3.3 herein and all post-petition real property taxes to the extent not otherwise paid;

          27                    2.6.4. Fourth, to pay Allowed Claims subject to treatment under Class 3 herein; and

          28                    2.6.5. Fifth, as directed by the holders of the Class 4 Interests.

                                                                                                                          5
                                        4-S RANCH PARTNERS, LLC’S PLAN OF REORGANIZATION
Filed 08/28/20                                       Case 20-10800                                                  Doc 181


           1            2.7.    Notwithstanding anything to the contrary, the Reorganized Debtor need not sell the

           2                    Property if it can otherwise provide for the satisfaction of the Claims identified in the

           3                    preceding Paragraph prior to the first anniversary of the Effective Date. Upon timely

           4                    satisfaction of such Claims, the Plan shall terminate.

           5            2.8.    From and after the Confirmation Date:

           6                    2.8.1. Any amounts to be paid under this Plan shall be paid by the Reorganized

           7            Debtor.

           8                    2.8.2. All funds which are undisbursed or are returned, e.g., because the recipient of

           9            the funds could not be located or because the recipient refused to accept the funds and are not

          10            claimed within 90 days following initial disbursement, and any other excess and

          11            undistributable cash, including de minimis distributions, shall be retained by the Reorganized

          12            Debtor.

          13            2.9.    From and after the Effective Date, the Reorganized Debtor may move the Court for

          14     such Orders as it deems advisable or beneficial to creditors or for the implementation of this Plan.

          15                    2.9.1. From and after the Effective Date, only the Reorganized Debtor may prosecute

          16            objections to claims.

          17                    2.9.2. Professionals employed by the Reorganized Debtor may be paid in the ordinary

          18            course and need not submit fee applications with respect to services performed after the

          19            Confirmation Date.

          20            2.10.     Notwithstanding anything to the contrary, on and after the Effective Date, all of the

          21     property of the Estate, including without limitation the Property and the Causes of Action, shall revest

          22     in the Reorganized Debtor, free and clear of all claims, liens and interests except as specifically

          23     provided herein.

          24            2.11.     Notice of matters that arise following the Confirmation Date, including without

          25     limitation fee applications, shall be given only to (a) the Reorganized Debtor and its counsel; (b)

          26     counsel for the holder of the Class 1 claim and Class 2 claim, (c) the Office of the United States

          27     Trustee, and (d) persons who request notice of such matters through a writing served on the Debtor in

          28     Possession not earlier than the Confirmation Date.

                                                                                                                        6
                                        4-S RANCH PARTNERS, LLC’S PLAN OF REORGANIZATION
Filed 08/28/20                                          Case 20-10800                                                 Doc 181


           1            2.12.   As soon as practicable after the Confirmation Date, the Reorganized Debtor shall seek

           2     entry of a Final Decree in the case.

           3                    ARTICLE III – DESIGNATION OF CLASSES OF CLAIMS AND INTERESTS

           4            3.1.    Claims Provided for Herein. Various types of Claims and Interests are defined in this

           5     Plan. This Plan is intended to deal with all Claims and Interests against or in the Debtor, Debtor in

           6     Possession or property of the Debtor or the Estate of whatever character, whether or not with recourse,

           7     whether or not contingent or unliquidated, and whether or not previously Allowed by the Bankruptcy

           8     Court pursuant to Section 502 of the Code, which arise in any manner on or before the Effective Date.

           9     However, only those Claims Allowed pursuant to Section 502 of the Code will receive any distribution

          10     under this Plan.

          11            3.2.    Limitation on Inclusion in a Class. A Claim shall be deemed classified in a particular

          12     class only to the extent that the Claim qualifies within the description of that class and shall be deemed

          13     classified in a different class to the extent that any remainder of the Claim qualifies within the

          14     description of such different class. A Claim is in a particular class only to the extent that the Claim is

          15     an Allowed Claim in that class.

          16            3.3.    Non-Classified Claims. The following Claims shall not be classified hereunder:

          17                    3.3.1. All administrative expenses and other Claims, if any, Allowed pursuant to

          18            Section 503(b) of the Code and entitled to priority pursuant to Section 507(a)(1) of the Code,

          19            save and except such Claims as are subject to treatment under Class 1, Paragraph 3.3.3 or

          20            Paragraph 3.3.4 herein;

          21                    3.3.2. All Allowed Claims entitled to priority pursuant to Section 507(a)(2) through

          22            (a)(10) of the Code, including all allowable interest and penalties thereon or with respect

          23            thereto and except such Claims as are subject to treatment under Class 1, Paragraph 3.3.3 or

          24            Paragraph 3.3.4 herein;

          25                    3.3.3. The Claim of the Office of the United States Trustee in respect of any demand

          26            for fees entitled to treatment pursuant to Section 1129(a)(12) of the Code; and

          27                    3.3.4. All Allowed Claims entitled to treatment under Section 1129(a)(9)(C) of the

          28            Code.

                                                                                                                         7
                                        4-S RANCH PARTNERS, LLC’S PLAN OF REORGANIZATION
Filed 08/28/20                                       Case 20-10800                                                 Doc 181


           1            3.4.    Classification of Claims and Interests. Allowed Claims not described in Section 3.3

           2     hereof are divided into the following classes:

           3                    3.4.1. Class 1:        The Allowed Secured Claim of Merced County Tax Collector,

           4            which is secured by a tax lien encumbering the Property.

           5                    3.4.2. Class 2:        The Allowed Secured Claim of Sandton Credit Solutions Master

           6            Fund IV, LP.

           7                    3.4.3. Class 3:        The Claims of general unsecured creditors of the Debtor, to the

           8            extent they may be Allowed, which are not otherwise classified herein.

           9                    3.4.4. Class 4:        The Equity Interests of Shareholder of the Debtor.

          10                ARTICLE IV – PROVISIONS FOR TREATMENT OF NON-CLASSIFIED CLAIMS,
                                           IMPAIRED CLAIMS AND UNIMPAIRED CLAIMS
          11

          12            4.1. Non-Classified Claims. The non-classified Claims described in Section 3.3 hereof shall

          13     be treated as follows:

          14                    4.1.1. With respect to those Claims described in Section 3.3.1, to the extent, if any,

          15            that the holder of such a Claim has not heretofore been paid, then, on the Effective Date or as

          16            promptly thereafter as the Claim shall become an Allowed Claim, each holder of such a Claim

          17            shall receive from the Reorganized Debtor cash equal to the Allowed amount of such Claim.

          18                    4.1.2. With respect to those Claims described in Section 3.3.2, to the extent, if any,

          19            that the holder of such a Claim has not heretofore been paid, then, on the Effective Date or as

          20            promptly thereafter as the Claim shall become an Allowed Claim, each holder of such a Claim

          21            shall receive from the Reorganized Debtor cash equal to the Allowed amount of such Claim,

          22            together with interest at the rate generally established by such holder.

          23                    4.1.3. With respect to those Claims described in Section 3.3.3, to the extent, if any,

          24            that such a Claim has become due prior to the Confirmation Date and has not heretofore been

          25            paid, then, on the Effective Date, the holder of such a Claim shall receive from the Reorganized

          26            Debtor cash equal to the amount of such Claim. Any such claim relating to the period from

          27            the Confirmation Date until entry of the Final Decree shall be paid by the Reorganized Debtor

          28            promptly after it has been liquidated.


                                                                                                                      8
                                          4-S RANCH PARTNERS, LLC’S PLAN OF REORGANIZATION
Filed 08/28/20                                 Case 20-10800                                                   Doc 181


           1             4.1.4. With respect to those Claims described in Section 3.3.4, such Claims shall be

           2     paid in full, together with post-Effective Date interest at the rate established by Section 511(b)

           3     of the Code, not later than March 2, 2023, on terms not less favorable than the treatment of

           4     Class 3 claims.

           5     4.2.    Classified Claims and Interests

           6             4.2.1. Class 1: The Class 1 Claim is impaired, and thus, the holder thereof is entitled

           7     to vote to accept or reject this Plan. In full and complete satisfaction, the holder of Allowed

           8     Class 1 Claim shall receive from the Reorganized Debtor cash equal to the Allowed amount of

           9     such Claim, together with interest at the rate contemplated by Section 511(b) of the Code, from

          10     the net proceeds of the Liquidity Event.

          11             4.2.2. Class 2: The Class 2 Claim is impaired, and thus, the holder(s) thereof are

          12     entitled to vote to accept or reject this Plan. In full and complete satisfaction, the holder of

          13     Allowed Class 2 Claim:

          14                     4.2.2.1. Shall retain its lien on the Property.

          15                     4.2.2.2. Shall accrue interest at the Class 2 Interest Rate.

          16                     4.2.2.3. Shall be given a lien in the proceeds from the Liquidity Event.

          17                     4.2.2.4. In the event that the Class 2 Claim is not paid in full from the Liquidity

          18             Event, the Court shall condition the Liquidity Event on such terms as may be

          19             appropriate to afford the holder of the Class 2 Claim adequate protection of its interest

          20             in the Property.

          21                     4.2.2.5. If the Debtor in Possession fails to consummate the Liquidity Event by

          22             the first anniversary of the Effective Date, the holder of the Class 2 Claim may exercise

          23             all of its rights and remedies against the Property, unless the Court for cause Orders

          24             otherwise.

          25             4.2.3. Class 3: The Class 3 Claim is impaired, and thus, the holder(s) thereof are

          26     entitled to vote to accept or reject this Plan.

          27                     4.2.3.1. In full and complete satisfaction, the holders of Allowed Class 3 Claims

          28             shall receive the lesser of (a) payment in full with post-petition interest at the Class 3

                                                                                                                  9
                                4-S RANCH PARTNERS, LLC’S PLAN OF REORGANIZATION
Filed 08/28/20                                       Case 20-10800                                                   Doc 181


           1                     Interest Rate, or (b) a ratable distribution of the net proceeds from the sale of the

           2                     Property one year after the Liquidity Event.

           3                     4.2.4. Class 4: The Class 4 Interests are impaired, and thus, the holder(s) thereof are

           4            entitled to vote to accept or reject this Plan. The holders of the Class 4 Interests shall neither

           5            receive nor retain anything on account of their Interests in the Debtor unless all of the Allowed

           6            Claims identified in Paragraph 2.6 shall have been paid in full, with interest. If payment of the

           7            Allowed Claims identified in Paragraph 2.6 have been paid in full, with interest rate identified

           8            above, then, then the holders of interests in Class 4 shall retain such interests without

           9            modification.

          10                      ARTICLE V – EXECUTORY CONTRACTS AND UNEXPIRED LEASES

          11            Assumption of Unexpired Leases and Executory Contracts.

          12            5.1.     No leases nor executory contracts shall be assumed by confirmation of the Plan.

          13                     5.1.1. In every case, the Debtor in Possession contends that no cure payment is

          14            required in order to assume the contract.

          15                     5.1.2. If a counter-party asserts a cure amount is required, it must do so by filing a

          16            timely Objection to confirmation of the Plan.

          17            5.2.     All executory contracts and leases not previously assumed and not assumed pursuant

          18     to the preceding paragraphs shall be rejected by confirmation of this Plan. Counterparties to rejected

          19     contracts and leases must file their claims for damages, if any, not later that the 30th day following

          20     Confirmation, or such claims shall be discharge without payment.

          21                                ARTICLE VI – MISCELLANEOUS PROVISIONS

          22            6.1.     Payments on Claims:

          23                     6.1.1. Disputed Claims. No distribution shall be made on account of any Disputed

          24            Claim, unless and until it becomes an Allowed Claim. Promptly upon a Disputed Claim

          25            becoming an Allowed Claim, it shall receive the treatment contemplated herein for such a

          26            Claim.

          27                     6.1.2. No Distribution to Disallowed Claims: Notwithstanding any provision of the

          28            foregoing, no distribution shall be made on account of any Claim determined to be a

                                                                                                                       10
                                        4-S RANCH PARTNERS, LLC’S PLAN OF REORGANIZATION
Filed 08/28/20                                        Case 20-10800                                                   Doc 181


           1             Disallowed Claim.

           2             6.2.    Objections to Claims: Any party in interest may Object to any claim or interest treated

           3     herein by filing such Objection with the Court and serving it upon the respondent not later than the 5th

           4     day before the first date set for the Confirmation Hearing. The Debtor in Possession and Reorganized

           5     Debtor may Object to any claim or interest at any time. Upon the filing of an Objection, the respondent

           6     Claim or Interest shall be Disputed or shall remain disputed if Debtor in Possession's Schedules of

           7     Assets and Liabilities filed herein represent such claim as disputed.

           8             6.3.    Grace Period: Any payment to be made under the Plan shall be deemed timely made

           9     if it is mailed to the recipient’s last known address within 10 calendar days following the date described

          10     in this Plan.

          11             6.4.    Prepayment: Notwithstanding anything to the contrary, the Debtor in Possession may

          12     prepay all or any portion of any Claim at any time without charge or penalty.

          13             6.5.    Survival of Legal Claims.      The Reorganized Debtor shall have the right, post-

          14     confirmation, to pursue any and all Causes of Action that survive the revesting of assets contemplated

          15     by Article II of this Plan.

          16             6.6.    Discharge of Claims and Termination of Interests. In the event the Debtor sells the

          17     Property, thereby providing for the liquidation of all or substantially all of the property of the estate,

          18     then the Confirmation of a Plan does not discharge the Debtor of Claims under section 1141(d) of the

          19     Code. However, if the Debtor obtains new capital including by way of a joint venture or obtains new

          20     financing, then except as otherwise provided in the Plan, the Order of Confirmation and to the

          21     maximum extent permitted by the Bankruptcy Code and any other applicable law: (i) on the date the

          22     Debtor obtains Bankruptcy Court approval of new capital or new financing, the Reorganized Debtor

          23     shall be deemed discharged and released from all Claims and Interests, including without limitation

          24     demands, liabilities, Claims and Interests that arose before the Effective Date and all debts of the kind

          25     specified in sections 502(g), 502(h) or 502(i) of the Bankruptcy Code, whether or not: (A) a Proof of

          26     Claim or Proof of Interest based on such debt or Interest is filed or deemed filed pursuant to section 501

          27     of the Bankruptcy Code, (B) a Claim or Interest based on such debt or Interest is Allowed pursuant to

          28     section 502 of the Bankruptcy Code, (C) the holder of a Claim or Interest based on such debt or Interest

                                                                                                                        11
                                        4-S RANCH PARTNERS, LLC’S PLAN OF REORGANIZATION
Filed 08/28/20                                        Case 20-10800                                                  Doc 181


           1     has accepted the Plan, or (D) such Claim is listed in the Debtor in Possession’s schedules of assets and

           2     liabilities; and all Persons (including without limitation governmental entities) shall be precluded from

           3     asserting against each Reorganized Debtor, its successors, or its assets any other or further Claims or

           4     Interests based upon any act or omission, transaction or other activity of any kind or nature that

           5     occurred prior to the Effective Date. Except as otherwise provided in the Plan or the Order of

           6     Confirmation, upon Bankruptcy Court approval of new capital or new financing, the Order of

           7     Confirmation shall act as a discharge of any and all Claims against and all debts and liabilities of the

           8     Reorganized Debtor, as provided in sections 524 and 1141 of the Bankruptcy Code, and such discharge

           9     shall void any judgment against the Reorganized Debtor at any time obtained to the extent that it

          10     relates to a Discharged Claim.

          11            6.7.    Discharge of Untimely Claims: Notwithstanding anything to the contrary, every claim

          12     which is not timely filed herein shall be discharged without payment on the Confirmation Date.

          13            6.8.     Injunction.    Entry of the Order of Confirmation will permanently enjoin the

          14     commencement or prosecution by any Person, whether directly, derivatively or otherwise, of any

          15     Claims discharged or modified pursuant to the Plan. Notwithstanding anything to the contrary, the

          16     foregoing injunction shall not impede or impair the exercise of rights of the holder the claim in Class

          17     2.

          18            6.9.    Effect of Confirmation. On the Confirmation Date, the provisions of this Plan shall be

          19     binding on the Debtor in Possession, the Reorganized Debtor, the Estate, all holders of Claims against

          20     or Interests in the Debtor and all other Persons whether or not such Persons have accepted this Plan.

          21     Except as provided otherwise in this Plan, from and after the Effective Date, the automatic stay of

          22     section 362(a) of the Bankruptcy Code shall terminate.

          23            6.10.   Integration. The provisions of this Plan and the Order of Confirmation supersede any

          24     and all prior agreements, documents, understandings, written or otherwise, in respect of any Claim

          25     against the Debtor in Possessions, and the treatment or satisfaction thereof. All such prior agreements,

          26     documents or understandings are merged herein, and no person may thereafter pursue or prosecute

          27     any Claim or demand arising out of or pertaining to such superseded agreements, documents or

          28     understandings as against the Estate.

                                                                                                                       12
                                        4-S RANCH PARTNERS, LLC’S PLAN OF REORGANIZATION
Filed 08/28/20                                       Case 20-10800                                                  Doc 181


           1            6.11.   Conclusive Presumption of Propriety. Confirmation of this Plan shall constitute its

           2     judicial approval and shall bar any claim against the Debtor in Possession’s officers, managers,

           3     members, professionals or agents respecting the proposal, prosecution, approval or implementation of

           4     the Plan.

           5            6.12.   Section Headings. The section headings contained in the Plan are for reference

           6     purposes only and shall not affect in any way the meaning or interpretation of the Plan.

           7            6.13.   Post-Confirmation United States Trustee Quarterly Fees. A quarterly fee shall be paid

           8     by the Reorganized Debtor to the United States Trustee, for deposit into the Treasury, for each quarter

           9     (including any fraction thereof) until this case is converted, dismissed, or closed pursuant to a final

          10     decree, as required by 28 U.S.C. § 1930(a)(6).

          11            6.14.   Chapter 11 Post-confirmation Reports and Final Decree.

          12                    6.14.1. Post-confirmation Reports.     Not later than 90 days after entry of the

          13            Confirmation Order and quarterly thereafter, the Debtor in Possession shall file a quarterly

          14            post-confirmation status report, the purpose of which is to explain the progress made toward

          15            substantial consummation of the confirmed plan of reorganization. The quarterly reports shall

          16            be filed no later than 30 days following the end of the applicable calendar quarter. The report

          17            shall include a statement of receipts and disbursements, with the ending cash balance, ending

          18            on the last day of a quarter.       The report shall also include information sufficiently

          19            comprehensive to enable the court to determine: (1) whether the order confirming the plan has

          20            become final; (2) whether deposits, if any, required by the plan have been distributed; (3)

          21            whether any property proposed by the plan to be transferred has been transferred; (4) whether

          22            the Debtor in Possession under the plan has assumed the business or the management of the

          23            property dealt with by the plan; (5) whether payments under the plan have commenced; (6)

          24            whether accrued fees due to the United States Trustee under 28 U.S.C. § 1930(a)(6) have been

          25            paid; and (7) whether all motions, contested matters and adversary proceedings have been

          26            finally resolved. Further quarterly reports must be filed every 90 days thereafter until entry of

          27            a final decree, unless otherwise ordered by the court.

          28

                                                                                                                      13
                                       4-S RANCH PARTNERS, LLC’S PLAN OF REORGANIZATION
Filed 08/28/20                                        Case 20-10800                                                Doc 181


           1                    6.14.2. Service of Reports. A copy of each report shall be served, no later than the day

           2            upon which it is filed with the court, upon the United States Trustee and such other persons or

           3            entities as may request such reports in writing by special notice filed with the court.

           4            6.15.   Final Decree. After the Plan is substantially consummated, the Debtor in Possession

           5     shall file and prosecute an application for a Final Decree.

           6                                ARTICLE VII – RETENTION OF JURISDICTION

           7            The Bankruptcy Court shall retain and have jurisdiction over the Reorganization Case for all

           8     purposes provided by the Code, including, without limitation, for the following purposes:

           9            7.1.    To determine any and all objections to the allowance of Claims and to allow, disallow,

          10     estimate, liquidate or determine any Claim;
          11            7.2.    To grant full and complete relief upon the request of the Reorganized Debtor;
          12
                        7.3.    To resolve any disputes about the Liquidity Event and whether the holder of the Class
          13
                 1 Claim will receive adequate protections for its interest;
          14

          15            7.4.    To determine any and all motions for compensation and reimbursement of expenses

          16     and any other fees and expenses authorized to be paid or reimbursed under the Code or the Plan which

          17     accrued on or prior to the Confirmation Date;

          18            7.5.    To determine any and all applications, adversary proceedings and contested or litigated

          19     matters that may be pending on the Effective Date, except as provided in the Confirmation Order, or

          20     which shall be commenced on or after the Effective Date and be properly before the Bankruptcy Court;

          21            7.6.    To consider any modifications of the Plan, any defect or omission, or reconcile any

          22     inconsistency in any order of the Bankruptcy Court, including the Order of Confirmation, to the extent

          23     authorized by the Code; and

          24            7.7.    To implement the provisions of the Plan and to issue orders in aid of execution of the

          25     Plan to the extent authorized by Section 1142 of the Code.

          26                                       ARTICLE VIII – MODIFICATION

          27            Pursuant to the provisions of Section 1127 of the Code, the Debtor in Possession reserves the

          28     right to modify or alter the provisions of the Plan at any time prior or subsequent to Confirmation.

                                                                                                                        14
                                        4-S RANCH PARTNERS, LLC’S PLAN OF REORGANIZATION
Filed 08/28/20   Case 20-10800   Doc 181
Filed 08/28/20   Case 20-10800   Doc 181
